           Case 3:14-cv-03264-JD Document 2694 Filed 07/17/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11
     IN RE CAPACITORS ANTITRUST                                  MDL No. 3:17-md-02801-JD
12   LITIGATION                                                  Case No. 3:14-cv-03264-JD
13
     THIS DOCUMENT RELATES TO:                                   [PROPOSED] ORDER RE INDIRECT
14                                                               PURCHASER PLAINTIFFS’ MOTION
     ALL INDIRECT PURCHASER                                      FOR ATTORNEYS’ FEES, EXPENSES,
15   PLAINTIFF ACTIONS                                           AND SERVICE AWARDS
16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order Granting Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service Awards;
     MDL No. 3:17-md-02801-JD; Case No. 3:14-cv-03264-JD
               Case 3:14-cv-03264-JD Document 2694 Filed 07/17/20 Page 2 of 4




 1               This order resolves the Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Expenses,

 2       and Service Awards (“Motion”). MDL Dkt. No. 1011. Having reviewed the Motion, the pleadings

 3       and other papers on file in the above-captioned action (“Action”),1 the Court orders as follows for

 4       good cause.

 5               1.       Class Counsel request an award of attorneys’ fees of $7,737,500, or 25% of the

 6       $30,950,000 settlement fund (“Settlement Fund”); reimbursement of out-of-pocket litigation

 7       expenses of $905,071.23; and a service award of $5,000 for each of the ten Class Representatives.

 8               2.       The Court finds Class Counsel’s attorneys’ fees request of 25% of the Settlement Fund

 9       is fair and reasonable under the percentage-of-the-recovery method based on the following factors:

10       (1) the results obtained by Class Counsel in this Action; (2) the risks and complex issues involved in

11       this Action; (3) the attorney fee request was entirely contingent on success; (4) the range of attorney

12       fee awards in similar cases; and (5) that the class members have been notified of the requested attorney

13       fee request and have had an opportunity to inform the Court of any concerns they have with the

14       request. Similarly, the Court finds Class Counsel’s request for reimbursement of litigation expenses

15       to be reasonable because it was entirely contingent on success and class members were notified of the

16       expense request and had an opportunity to object. Accordingly, the Court finds that both the attorney

17       fee and expense requests comport with the applicable law and are justified by the circumstances of

18       this Action.

19               3.       The Court confirms the reasonableness of the attorneys’ fees request by conducting a

20       lodestar cross-check. Class Counsel’s cumulative lodestar from appointment of leadership through

21       August 12, 2019, was $28,872,571. This amount is based on historic hourly rates, which were

22       reasonable. The currently requested fees amount, in combination with previously awarded amounts,

23       represent less than 70% of Class Counsel’s cumulative lodestar from appointment of leadership

24       through August 12, 2019, and constitute a negative multiplier of 0.6969. This further supports the

25       reasonableness of the attorneys’ fees request.

26

27
     1
      The IPPs’ Administrative Motion to Submit Detailed Expense Records for In Camera
28
     Review is granted. MDL Dkt. No. 1010.
         [Proposed] Order Granting Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service
         Awards; MDL No. 3:17-md-02801-JD; Case No. 3:14-cv-03264-JD                                                  1
           Case 3:14-cv-03264-JD Document 2694 Filed 07/17/20 Page 3 of 4




 1           4.       The Court finds that Class Counsel incurred a total of $1,095,912.08 in unreimbursed,

 2   out-of-pocket litigation expenses in prosecuting this Action, which is the sum of unreimbursed,

 3   individual firm expenses of $51,759.81 and unreimbursed Capacitors Litigation Fund expenses of

 4   $1,044,152.27. The Court finds that these expenses were reasonably incurred in the ordinary course

 5   of prosecuting this Action and were necessarily incurred given the complex nature and nationwide

 6   scope of the Action. In accordance with Class Counsel’s Settlement Class Notice Program, which

 7   seeks reimbursement of expenses up to $905,071.23, the Court awards reimbursement of out-of-

 8   pocket litigation expenses of $905,071.23.

 9           5.       The Court finds that service awards in the amount of $500 each for the ten Class

10   Representatives are fair and reasonable in light of the efforts they undertook on behalf of the Class,

11   which included assisting Class Counsel, appearing for depositions and helping to respond to

12   discovery. There is no indication of collusion or conflict between Class Counsel and the Class

13   Representatives. The Court finds the service awards appropriate in the circumstances of this long-

14   running Action.

15           6.       In summary, upon consideration of the Motion and accompanying declarations and all

16   matters of record including the pleadings and papers filed in this Action, the Court finds that the

17   attorneys’ fees and expense requests are fair, reasonable, and appropriate, and that service awards of

18   $500 each are reasonable and appropriate.

19          Accordingly, it is hereby ORDERED that:

20           1.       Class Counsel’s attorneys’ fees request in the amount of $7,737,500 (25% of the

21   $30,950,000 Settlement Fund), including a proportional share of interest earned on the Settlement

22   Fund for the same time period and at the same rate as that earned on the settlement funds until

23   dispersed to Class Counsel, is approved. However, only 75% of the $7,737,500 amount (i.e.,

24   $5,803,125) is awarded to counsel at this time. The remaining 25% (i.e., $1,934,375) will be awarded

25   by a further order of the Court, to be issued after counsel have filed the Post-Distribution Accounting

26   required by the N.D. Cal. Procedural Guidance for Class Action Settlement.

27           2.       Class Counsel are awarded reimbursement of their out-of-pocket litigation expenses

28   in the amount of $905,071.23.

     [Proposed] Order Granting Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service
     Awards; MDL No. 3:17-md-02801-JD; Case No. 3:14-cv-03264-JD                                                  2
           Case 3:14-cv-03264-JD Document 2694 Filed 07/17/20 Page 4 of 4




 1           3.       Each of the ten Class Representatives is awarded $500 for their service in the Action

 2   for a total of $5,000.

 3           4.       The attorneys’ fees and expenses will be allocated among Class Counsel by Lead Class

 4   Counsel in a manner that, in Lead Counsel’s good-faith judgment, reflects each firm’s contribution

 5   to the institution, prosecution, and resolution of the Action.

 6           5.       The Court finds there is no just reason for delay and enters this order on this date

 7   pursuant to Federal Rule of Civil Procedure Rule 54(b).

 8
 9   IT IS SO ORDERED.

10

11

12   Dated: July 17, 2020                                     ________________________________________
                                                              JAMES DONATO
13                                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order Granting Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service
     Awards; MDL No. 3:17-md-02801-JD; Case No. 3:14-cv-03264-JD                                                  3
